Title: From Thomas Jefferson to Charles Pougens, 5 February 1803
From: Jefferson, Thomas
To: Pougens, Charles


            
              Sir
              Washington Feb. 5. 1803.
            
            I have to acknolege the reciept of several letters from yourself and mr Short making a friendly tender of your services as a bookseller. but the fact is that my collection of books is now so extensive, & myself so far advanced in life that I have little occasion to add to it. being charged with procuring some books for Congress, and observing you had established a correspondence with mr Duane, I put into his hands a catalogue, and at the same time wrote to mr Livingston our minister at Paris to advise in the execution of the commission and to pay for the books. I desired they might not be shipped till April, having experienced great damage to books in winter passages.
            I am a subscriber to the Encyclopedie Methodique, and possess about 90. whole volumes of text and about as much of the plates as will make 16. or 17. volumes, and I am desirous of getting the parts since published. to do this I know no method so certain as to give you a state of what I possess, and you will hence be able to take up the sequel at the proper point and to send it to me. and if you will note the additional parts that you send me, you will be able hereafter to send what further comes out, which I should be glad you would do annually in the month of April. our minister at Paris can advise the channel of conveyance, but if you will send them to M. de la Motte our Vice-consul at Havre, no surer conveyance can be recommended. as I am utterly uninformed of the extent of the parts published subsequent to what I possess, I cannot conjecture the amount of cost, and therefore have imagined it might not be inconvenient, on the reciept of your bill to permit me either to pay the money into the hands of mr Duane, or to remit you a bill on Paris, Amsterdam or London as you should prefer. the books may come in any vessel bound to New York, Philadelphia, or any port of the Chesapeake. Accept my salutations and respects.
            
              Th: Jefferson
            
          